COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '               No. 08-15-00175-CV
 IN RE: MVT SERVICES, L.L.C.,
                                                '         AN ORIGINAL PROCEEDING
                               Relator.
                                                '                IN MANDAMUS
                                                '

                                          OPINION

       Relator, MVT Services, L.L.C., has filed a petition for writ of mandamus against the

Honorable Francisco X. Dominguez, Judge of the 205th District Court of El Paso County, Texas,

challenging an order denying Relator’s motion for continuance and Respondent’s purported

refusal to rule on a plea to the jurisdiction. Relator has also filed a motion requesting a stay of

the trial set for June 8, 2015. We deny the relief sought in the emergency motion and the

mandamus petition.

       To be entitled to mandamus relief, a relator must meet two requirements. First, the

relator must show that the trial court clearly abused its discretion. In re Prudential Insurance

Company of America, 148 S.W.3d 124, 135 (Tex. 2004). Second, the relator must demonstrate

that there is no adequate remedy by appeal. Id. at 136. Based on the record before us, we

conclude that Relator has failed to establish it is entitled to mandamus relief. Accordingly, we

deny Relator’s emergency motion for stay and the petition for writ of mandamus.
June 5, 2015
                                   ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)




                                            -2-